Citation Nr: 1040967	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the VARO in 
Little Rock, Arkansas, which denied the Veteran's request to 
reopen a previously denied claim for service connection for PTSD 
on the grounds of no new and material evidence.  

In June 2008 the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Little Rock, 
Arkansas.  A transcript of the hearing is in the claims file.

Although the Veteran's claim was initial adjudicated as one for 
service connection for PTSD, in compliance with Clemons v. 
Shinseki, the issue has been recharacterized as "service 
connection for an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD)," as shown on the title 
page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (holding that a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of his 
mental illness; he filed a claim for the affliction that his 
mental condition, whatever it is, causes him).

In September 2008 the Board granted the Veteran's request to 
reopen his previously denied claim for service connection, and 
then remanded the matter for further development.  The evidence 
is now adequate for a decision in this matter.


FINDING OF FACT

The Veteran's symptoms do not meet the criteria for a diagnosis 
of PTSD, but his acquired psychiatric disorder (currently 
diagnosed as dysthymic disorder with depressed mood and other 
symptoms of depression) is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, currently diagnosed as dysthymic disorder 
with depressed mood and other symptoms of depression, are met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) imposes obligations on VA in terms 
of its duties to notify and assist claimants in developing their 
claims.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In order to be consistent with 38 U.S.C.A. § 5103 (a) and 38 
C.F.R. § 3.159 (b) VCAA notice must: (1) inform a claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Board finds that VA has essentially met these duties with 
regard to the claims adjudicated on the merits in its decision.  
A letter to the Veteran dated in December 2006 apprised him of 
the evidence needed to substantiate the claim of service 
connection, namely, evidence of a current disability; evidence of 
an injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  
The letter also informed him of how VA determines disability 
ratings and effective dates.  

In addition, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any non-Federal records on 
his behalf.  

As for VA's duty to assist, service treatment records (STRs) and 
service personnel records have been associated with the claims 
file, as have VA and private treatment records.  The Veteran was 
also accorded a VA Compensation and Pension (C&P) examination, 
and the matter was afterwards referred for an expert opinion.  In 
addition, the Veteran has been represented throughout his appeal 
by an accredited veterans' service organization.  In view of the 
foregoing, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 1993).

Pertinent Legal Criteria.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and inservice stressors; and credible supporting 
evidence that the claimed in service stressor or stressors 
occurred.  38 C.F.R. § 3.303(f).

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must 
be: (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between a claimed inservice disease or injury 
and a present disease or injury.  Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran 
fails to demonstrate any one element, denial of service 
connection will result.

Factual Background and Analysis.

Preliminarily, the Board notes that it has thoroughly reviewed 
all the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail all the evidence submitted 
by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant evidence, 
and on what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran seeks service connection for a current psychiatric 
disorder that he relates to his experience in-service wherein he 
was charged with and investigated by CID for an assault on 
another service member.

Although the Veteran served during a period of war, he is not a 
combat Veteran, and does not allege that a stressor event took 
place during his service in a combat zone, so the provisions of 
38 C.F.R. § 3.304(2) through (4) are not applicable in this case.  
Moreover, he does not have a diagnosis of PTSD.  

VA and private health records show a diagnosis of depressive 
disorder.  In March 2007 a private psychiatrist wrote that "it 
was questionable whether he really is suffering from PTSD or he's 
just saying the symptoms because he wants to be diagnosed with 
PTSD for some financial gain."  

In September 2009 the Veteran was accorded a C&P PTSD 
examination.  During the examination he reported that he was 
arrested and accused of physically assaulting another soldier.  
He said he was subjected to intense interrogation and was 
threatened with court martial, but was eventually exonerated and 
was not put on trial.  He stated that he found this whole 
incident very frustrating and upsetting.  According to the 
examiner, the Veteran did show signs of depressive disorder, 
including frustration, anger, and discouragement, and endorsed 
having anxiety and sadness at times, but was not suffering from a 
stress disorder such as PTSD.  He reasoned that "certainly, 
being falsely accused of an assault is not a pleasant experience 
but is not extremely frightening, dangerous, or life 
threatening."  He then averred that the Veteran's symptoms were 
"much more consistent with the diagnosis of depression as 
opposed to post traumatic stress."

In May 2010 the matter was referred for an expert opinion, and in 
July 2010 a VA PTSD expert provided a diagnosis of dysthymic 
disorder, which he said was "more specific in explaining [the 
Veteran's] history of depression and presenting symptoms."  He 
then averred that the Veteran's military experience "at least as 
likely as not contributed to his current psychological state."  
He also wrote that "there is not enough evidence in the 
[Veteran's] claims file to support the diagnosis of posttraumatic 
stress disorder (308.81)."  He noted that "at no time during 
the course of the [Veteran's] treatment was the diagnosis of PTSD 
given."  He also noted that the September 2009 C&P examiner did 
not return a diagnosis of PTSD, and added as follows:

The [Veteran] at least as likely as not 
experienced his arrest while in the Army as 
a qualifying traumatic event.  Criteria B 
reexperiencing symptoms are not 
convincingly documented in the [Veteran's] 
record.  The [Veteran] has one avoidant 
symptom and two arousal symptoms in 
Criteria C and D respectively.  These 
findings are not enough to qualify for the 
diagnosis of PTSD.  Therefore, while the 
[Veteran] has some symptoms that are found 
in the diagnostic criteria for PTSD they do 
not meet the threshold to make the 
diagnosis of PTSD.

In a letter dated in September 2010 a VA treating psychiatrist 
advised that the Veteran was in treatment, including depression 
care management classes, for depression disorder, not otherwise 
specified.

Under certain circumstances, a layperson is competent to identify 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medical condition, competent medical evidence is required to 
substantiate the claim.  Also, where there is a question of 
medical causation, that is, medical evidence of an association or 
link between the claimed disability, first shown after service, 
and an injury, disease, or event in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  8 C.F.R. § 3.159.

PTSD is not a simple medical condition, such as a broken leg, 
because the condition cannot be identified through the senses 
alone.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal 
knowledge is that which is perceived through the use of the 
senses.).  For this reason, the Board determines that PTSD is not 
a simple medical condition that a lay person is competent to 
identify.

As no factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, or 
education to offer a medical diagnosis or an opinion on medical 
causation, and to the extent the Veteran statements are offered 
as evidence of a diagnosis or of medical causation, the 
statements are not competent evidence and the statements 
necessarily are excluded as evidence in support of the claim.

Competent medical evidence does not reflect a diagnosis of PTSD, 
so a grant of service connection for PTSD is not warranted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  This is not to say that the Veteran does not have a 
psychiatric disorder.  On the contrary, according to the VA 
psychiatric diseases expert, the evidence supports a diagnosis of 
"dysthymic disorder" with depressed mood and other symptoms of 
depression.  He also relates this disorder to service, and the 
record contains no evidence to the contrary.  Accordingly, 
service connection for an acquired psychiatric disorder, 
currently diagnosed as dysthymic disorder with depressed mood and 
other symptoms of depression, is warranted.



(The Order follows on the next page.).


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as dysthymic disorder with depressed mood and 
other symptoms of depression, is granted.  

Service connection for PTSD is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


